Citation Nr: 1748108	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-59 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Karl A.Kazmierczak


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 2005 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

With regard to his claim of entitlement to service connection for a back disability, the Veteran asserts that he fell downstairs while on active duty and injured his back.  The Veteran reports that he has felt pain in his lower back since his time in the service.  A review of the record shows that the Veteran was afforded a VA examination of his back in August 2013.  At that time, the examiner diagnosed degenerative disc disease (DJD) of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's back disability was caused by, or the result of his active service.  In this regard, the examiner noted that a review of the record failed to show documented chronicity of symptoms of a back disability since service.  The examiner further noted that there were no provider notes showing treatment for the diagnosed disability.    

The Board finds that the August 2013 VA examination and opinion report is incomplete.  In this regard, the examiner completely failed to account for the Veteran's statements indicating that he first experienced back pain in active service and had continued to experience such since his separation from active service.  Instead, the examiner relied solely on the absence of documented medical records to support the negative opinion provided.  A lack of treatment for a disability alone is not a sufficient basis for a negative opinion. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his back disability.  

With regard to his claims of entitlement to service connection for PTSD and anxiety disorder, the Veteran asserts that he has experienced mental health symptoms since leaving active service as a result of his training.  The Veteran's has also asserted that his mental health disabilities were caused or chronically worsened by the symptoms of his back disability.  

In September 2013, the Veteran was afforded a VA examination.  At that time, the examiner diagnosed anxiety disorder, not otherwise specified (NOS); cannabis abuse; and antisocial personality disorder.  The examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's diagnosed psychological disabilities were less likely as not incurred by, or related to his active service.  In this regard, the examiner noted that the Veteran's service records did not support his claim.  Further, the examiner noted that the Veteran experienced multiple traumatic events prior to his active service that were at least as likely as not the cause of, or at least related to his anxiety symptoms.  Additionally, the examiner noted that the Veteran reported a long history of cannabis abuse that began in his childhood and its use was noted to be a willful act.  The examiner noted that it was as likely as not that his depression was a result of the cannabis abuse.  Further, the examiner noted that the Veteran had a long history, beginning in childhood, of problems with authority, the law, and relationships.  

In a September 2016 VA addendum opinion, the examiner found that the Veteran not only did not meet the diagnostic criteria for a diagnosis of PTSD, but that the Veteran did not have a psychiatric disability.  

The Board finds that the September 2013 and September 2016 VA examination and opinion reports are incomplete.  In this regard, the September 2013 VA examiner indicated that the Veteran may have had a psychiatric disability that pre-existed his active service.  However, that finding in and of itself is not a sufficient basis to determine that the Veteran does not have a psychiatric disability that is related to his active service.  Further, the September 2016 findings were inconsistent with the other medical evidence of record.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present psychiatric disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present back disabilities.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should first identify all currently present back disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability had its onset during the Veteran's active service or within one year of his separation from such service; or whether it is otherwise etiologically related to the Veteran's active service.

A rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present psychiatric disabilities, to include PTSD and anxiety.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and a review of the record, the examiner should first identify all currently present psychiatric disabilities.  

Then, the examiner should provide an opinion as to whether the Veteran has a psychiatric disability that clearly and unmistakably existed prior to his active service.  The Board notes that the Veteran's statements alone are not a sufficient basis to find that a psychiatric disability clearly and unmistakably existed prior to his service.  

For any psychiatric disability found to clearly and unmistakably exist prior to service, the examiner should provide an opinion as to whether that disability was clearly and unmistakably not aggravated by service.  In forming the opinion, the examiner should specifically comment on any in-service mental health treatment documented in the record.

For any psychiatric disability that did not clearly and unmistakably exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such psychiatric disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should specifically comment on any in-service mental health treatment documented in the record.  

A rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

